DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a bone joint" in line 2.  It is unclear whether “a bone joint” is referring to the bone joint disclosed in the preamble in line 1, or if a new bone joint is being identified.  For the purpose of examining the claim, “a bone joint” in line 2 will be interpreted as “the bone joint”.  
Claim 1 recites the limitation “the implant” in line 8.  It is unclear whether “the implant” is referring to a new implant, or if “the implant” is referring to “the elongated implant” disclosed in lines 4, 6 and 8.  For the purpose of examining the claims and consistency, “the implant” will be interpreted as “the elongated implant”.
Claims 2-10 depend from claim 1 and are therefore also rejected under 35 U.S.C. 112 (pre-AIA ).

Claim 6 recites “the implant” in line 2.  It is unclear whether “the implant” is referring to a new implant, or if “the implant” is referring to “the elongated implant” disclosed claim 1.  For the purpose of examining the claims and consistency, “the implant” will be interpreted as “the elongated implant”.
Claim 10 recites the implant” in line 2.  It is unclear whether “the implant” is referring to a new implant, or if “the implant” is referring to “the elongated implant” disclosed claim 1.  For the purpose of examining the claims and consistency, “the implant” will be interpreted as “the elongated implant”.
There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Barry (U.S. Publication No.2006/0085068 A1).
Regarding claim 1, Barry discloses a method of fusing a bone joint, the method comprising: identifying the bone joint to be fused (facet joint 26 in Figures 12-13), the bone joint comprising a first bone segment (inferior articular process 30), a second bone segment (superior articular process 32), and a joint region located between the first and second bone segments (facet joint 26); providing an elongated bone fixation/fusion implant (see implant 96 in Figure 10B) having a cross-sectional profile defined by a plurality of longitudinal apices (see ridges 104 in Figure 10D); inserting the elongated implant (via impactor 140) through the first bone segment, transversely across the joint region and at least partially into the second bone segment (implant 96 is inserted into bone portions 30, 32, and joint 26 simultaneously, see para.0098); and implanting the elongated implant across the bone joint by leaving the implant in place across the bone joint postoperatively (para.0099 and 0101).
	Regarding claim 2, Barry further discloses creating a bore through the first bone segment, transversely across the joint region and at least partially into the second bone segment (via drill 110, see para.0097-0098, see also Figures 12-13), wherein creating the bore occurs at a time before the inserting step (para.0098).
	Regarding claim 3, Barry further discloses wherein the bore has the same shape as the elongated implant (see Figures 12 and 13). 
Regarding claim 4, Barry further discloses at a time after creating the bore and at a time before the inserting step, reshaping a profile of the bore (removing the drill 100, see para.0098).
	Regarding claim 5, Barry further discloses wherein the elongated implant comprises a cross-sectional profile defined by three longitudinal apices (see ridges 104 in Figure 10D).

	Regarding claim 7, Barry further discloses placing a guide pin into the first and second bone segments (via guidewire 60, see para.0098).
	Regarding claim 8, Barry further discloses introducing a cannulated drill bit over the guide pin to form an implant bore in the bone segments (see drill 110 in Figure 11).
	Regarding claim 9, Barry further discloses wherein the inserting step comprises sliding the elongated implant (96) over the guide pin (see Figure 14 and para.0098).
	Regarding claim 10, Barry further discloses removing the guide pin from the bone segments after the implant has been inserted into the bone segments (para.0103).


    PNG
    media_image1.png
    529
    528
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    423
    615
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    320
    501
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773